        Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

TIMOTHY R. RAPP                                                 CIVIL ACTION

VERSUS                                                          NO. 18-1183

DEPARTMENT OF THE INTERIOR                                      SECTION: “B”(1)
UNITED STATES

                                   ORDER AND REASONS

        Before the Court are defendant Ryan Zinke in his capacity as

Secretary      of    the   Department     of    Interior’s   motion   for   summary

judgment on wage-garnishment claim (Rec. Doc. 26), pro se plaintiff

Timothy Rapp’s response in opposition (Rec. Doc. 27), defendant’s

reply (Rec. Doc. 30), plaintiff’s motion to extend deadlines for

discovery and other case related court activities (Rec. Doc. 37),

and plaintiff’s motion to compel discovery 1 (Rec. Doc. 38). For the

reasons discussed below,

        IT IS ORDERED that the motion for summary judgment is GRANTED.

        IT IS FURTHER ORDERED that the motion to extend deadlines for

discovery and other case related court activities is DENIED.

        IT IS FURTHER ORDERED that the motion to compel is DENIED.

FACTS AND PROCEDURAL HISTORY

        This    is    an     employment        discrimination   case    involving

discriminatory discharge and discriminatory wage-garnishment. The

Court     previously       ruled   on   plaintiff’s   discriminatory    discharge




1   Motion referred to Magistrate Judge van Meerveld.

                                           1
    Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 2 of 8



claim, dismissing it as time barred. See Rec. Doc. 33. The instant

motion for summary judgment concerns plaintiff’s discriminatory

wage-garnishment claim. See Rec. Doc. 26 at 1.

     Plaintiff     is   a     former    employee      of    the    Department   of   the

Interior (“DOI”). See id. He worked as a petroleum engineer in the

Bureau of Safety and Environmental Enforcement (“BSEE”). See Rec.

Doc. 16-3 at 1.

     Prior to starting employment with DOI, on October 18, 2013,

plaintiff signed a relocation agreement stating that if plaintiff

failed to remain in federal government service for a period of 12

months    following     the    effective       date    of    his    transfer,   unless

separated for reasons beyond his control and acceptable by the

DOI/BSEE, then his relocation expenses shall be recoverable as a

debt to the United States. See Rec. Doc. 26-3 at 2. His employment

with the DOI lasted from December 1, 2013 until November 4 ,2014.

See id. According to defendant, plaintiff’s termination notice

cited     two   instances       of     plaintiff’s         inappropriate    workplace

communications with co-workers. See id. Plaintiff states that one

of the two instances never happened and is completely fraudulent.

See Rec. Doc. 27-1 at 2.

        During plaintiff’s exit clearance, DOI/BSEE noted plaintiff’s

failure to remain in federal employment for at least 12 months

triggered a discrepancy in his agreement as well as a claim for

recoupment of his relocation expenses. See Rec. Doc. 26-3 at 2.

                                           2
       Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 3 of 8



DOI/BSEE processed the claim for recoupment against plaintiff. See

id. Plaintiff filed an objection. See id. DOI/BSEE sustained the

collection action. See id. The recoupment debt was referred to the

U.S.   Department    of   Treasury,    who   enforced     the   debt    through    a

garnishment of plaintiff’s wages. See id. at 3.

       On February 23, 2018, plaintiff filed an amended complaint

alleging    that   DOI    terminated   him    and   recouped    its    relocation

payments because of plaintiff’s non-Cajun national origin. See Rec.

Doc. 3. Plaintiff seeks, inter alia, monetary damages in the amount

of $10,399,133.00. See Rec. Doc. 3-2 at 1-3.

LAW AND ANALYSIS

       A. Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate      when     “the   pleadings,       depositions,        answers     to

interrogatories,        and   admissions     on   file,   together      with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v. Sedgwick

James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). A genuine issue

of material fact exists if the evidence would allow a reasonable

jury to return a verdict for the nonmoving party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The court should

view all facts and evidence in the light most favorable to the non-

                                       3
     Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 4 of 8



moving party. United Fire & Cas. Co. v. Hixson Bros. Inc., 453 F.3d

283, 285 (5th Cir. 2006). “Only disputes over facts that might

affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Anderson, 477 U.S. at 248.

Mere conclusory allegations are insufficient to defeat summary

judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

     The   movant   must   point   to    “portions   of   ‘the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any,’ which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex, 477 U.S.

at 323. If and when the movant carries this burden, the non-movant

must then go beyond the pleadings and present other evidence to

establish a genuine issue. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). However, “where the

non-movant bears the burden of proof at trial, the movant may merely

point to an absence of evidence, thus shifting to the non-movant

the burden of demonstrating by competent summary judgment proof

that there is an issue of material fact warranting trial.” Lindsey

v. Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). “This

court will not assume in the absence of any proof that the nonmoving

party could or would prove the necessary facts, and will grant

summary judgment in any case where critical evidence is so weak or

tenuous on an essential fact that it could not support a judgment




                                     4
      Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 5 of 8



in favor of the [non-movant].” McCarty v. Hillstone Rest. Grp., 864

F.3d 354, 357 (5th Cir. 2017).

      B. Instant Motion for Partial Summary Judgment

      Pursuant to Title VII, employees of the federal government

“shall be made free from any discrimination based on race, color,

religion, sex, or national origin.” See 42 U.S.C. § 2000e-16(a). To

evaluate    Title    VII    claims,    a       burden-shifting   framework     was

established by the Supreme Court of the United States in McDonnell

Douglas Corp v. Green, 411 U.S. 792 (1973). See Chen v. Ochsner

Clinic Found., 630 Fed. Appx. 218, 223 (5th Cir. 2015)(unpublished)

citing to Willis v. Cleco Corp., 749 F.3d 314, 320 (5th Cir. 2014).

      Specifcally, to establish a prima facie case of national-

origin discrimination, a plaintiff must prove that he was (1) a

member of a protected class; (2) qualified for the position held;

(3)   subject   to   an    adverse   employment      action;   and   (4)   treated

differently from others similarly situated. See Abarca v. Metro.

Transit Auth., 404 F.3d 938, 941 (5th Cir. 2005). If each of the

four elements are met, the burden shifts to the defendant to

articulate a legitimate, non-discriminatory reason for the alleged

discrimination, which may then be rebutted by the plaintiff as

pretext. See Willis, 749 F.3d at 320; see also Price v. Express

Corp., 283 F.3d 715, 720 (5th Cir. 2002)(stating that the third

stage of the burden-shifting framework is to give the plaintiff a

full and fair opportunity to show defendant’s reason is a pretext

                                           5
       Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 6 of 8



for discrimination). If each of the four elements are not met, the

plaintiff is unable to establish a prima facie case and his claim

fails. In other words, if the plaintiff cannot show with admissible

evidence that a reasonable jury would find each of the four elements

to be met, summary judgment is warranted. See Abarca, 404 F.3d at

941-42; see also Anderson, 477 U.S. at 248.

       The pertinent issue here concerns the fourth element: whether

there is a genuine issue of material fact as to whether plaintiff

here    was   treated   differently    from   others   similarly    situated.

Defendant argues plaintiff has failed to prove that terminated

employees with a Cajun national origin were treated more favorably

that him. 2 See Rec. Doc. 26-3 at 6. Defendant points to the fact

that the processor of plaintiff’s recoupment debt confirms in a

sworn declaration that she processed plaintiff’s recoupment debt

without regard for plaintiff’s national origin. See id. at 7. She

processed his recoupment debt the same way she processed five

similar recoupment debts in previous years. See id.; see also

Abarca, 404 F.3d at 941 (finding no reversible error where district

court granted summary judgment when defendant offered deposition

testimony of union president to show similarity in plaintiff’s



2 An “Acadian” or “Cajun” is one who identifies as part of their ancestry with
someone who once lived in the French colony of “Acadia”, later renamed “Nova
Scotia.” Title VII’s national origin clause includes “Acadians” or “Cajuns”
same as those with English, African, French, Iranian, Czechoslovakian,
Portuguese, Polish, Mexican, Italian, Irish, et al., ancestors. See Roach v.
Dresser Indus. Valve & Instrument Div., 494 F. Supp. 215 (W.D. La. 1992).

                                       6
       Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 7 of 8



process and previous processes). Plaintiff’s supervisor was not

personally involved in processing, evaluating, or deciding any

aspect of the recoupment claim. See Rec. Doc. 30 at 3.

        Plaintiff argues DOI fraudulently terminated him three weeks

before his one-year probation period ended to end his career and

destroy his 26-year professional reputation. See Rec. Doc. 27-1 at

2.     Plaintiff    offers     no   support        for     claiming      DOI    acted     with

fraudulent or discriminatory intent. See McCarty, 864 F.3d at 357

(stating that courts will not assume in the absence of                            any    proof

that    the   non-moving       party    could      or     would   prove    the     necessary

facts). Plaintiff states he is collecting documentation that will

allow him to establish a prima facie case. See Rec. Doc. 27-1 at                               3.

In       that       regards            he        states     defendants         should     have

deposed    other     DOI/SEE    personnel to uncover the discrimination he

alleges. See id. at 4-5. There is no excusable neglect shown for his

failure to depose witnesses.

        Conclusory,      unsupported        contentions      do   not     defeat     summary

judgment. See Eason, 73 F.3d at 1325 (“Mere conclusory allegations

are insufficient to defeat summary judgment.”). Most importantly,

plaintiff     fails      to   “identify      any    employee      with    [whom]     he    was

similarly situated, but who was treated more favorably.” Abarca,

404 F.3d at 941.

        Because plaintiff clearly fails to establish a genuine issue

as to a prima facie case of national-origin discrimination, the

Court     need     not    analyze      whether       defendant      has    identified           a

legitimate,        non-discriminatory            reason     for   plaintiff’s           wage
                                             7
     Case 2:18-cv-01183-ILRL-JVM Document 42 Filed 06/18/19 Page 8 of 8



garnishment      or    give     plaintiff      further     opportunity       to   show

defendant’s proffered reason is a pretext for discrimination. 3

Plaintiff    offers    no     evidence    to   support    his    claim   that     DOI’s

motivation for the recoupment action against him was national-

origin-based animus. See Matsushita Elec. Indus. Co., Ltd., 475

U.S. at 586 (stating that the non-movant must then go beyond the

pleadings and present other evidence to establish a genuine issue).

Accordingly, defendant’s motion for summary judgment is granted and

plaintiff’s wage-garnishment claim is dismissed.

      Plaintiff’s      effort     to     mitigate   the    untimely      pursuit     of

supporting     evidence for his claims, before or after filing this

action,   by    seeking       extended    discovery      fails   to   show    how    an

extension      would   lead     to     supportive   evidence.      Therefore,       the

motions   to    compel    and    for discovery extension are denied. See

Rec. Doc. Nos. 37, 38.

     New Orleans, Louisiana, this 17th day of June, 2019.




                                         ___________________________________
                                         SENIOR UNITED STATES DISTRICT JUDGE


3 Even if plaintiff was able to establish a prima facie case of national-origin
discrimination, DOI states that plaintiff was terminated during his probation
period for inappropriate behavior in the workplace. 5 U.S.C § 5723(b) provided
that money spent by the Government is recoverable as a debt if an individual
does not remain in federal service for 12 months after his appointment. See Rec.
Doc. 26-3 at 7-8. Beyond conclusory allegation, plaintiff offers no evidence
that would allow a reasonable jury to find that the reasons on his termination
notice were completely fraudulent and a pretext for his termination. It is
undisputed that plaintiff was terminated before making 12 months of federal
employment. While liberally construing his claims, the law treats him as a pro
se litigant the same as represented ones.

                                           8
